                 Case 2:19-cv-01715-JCC Document 19 Filed 08/19/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA ex rel.                          CASE NO. C19-1715-JCC
     RYAN SLATER,
10
                                                               ORDER
11                              Plaintiff,
            v.
12
     CENTRAL PUGET SOUND REGIONAL
13   TRANSIT AUTHORITY,
14                              Defendant.
15

16          This matter comes before the Court on the Government’s Notice of Election to Decline
17   Intervention (Dkt. No. 15), and Relator’s Amended Notice of Voluntary Dismissal under Federal
18   Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt. No. 17.)
19          Accompanying the Government’s notice is a proposed order that provides for the complaint
20   and other papers on file in this action to be unsealed. (Dkt. No. 15-1 at 1.) Additionally, as required
21   under 31 U.S.C. § 3730(b)(1), the Government consents to the dismissal of this action without
22   prejudice to the Government’s rights under the False Claims Act, “based on its determination that
23   . . . dismissal is commensurate with the public interest and that the matter does not warrant the
24   continued expenditure of government resources based on currently available information.” (Dkt.
25   No. 18 at 1.)
26          Based on the forgoing, the Court hereby ORDERS as follows:

     ORDER
     C19-1715-JCC
     PAGE - 1
                Case 2:19-cv-01715-JCC Document 19 Filed 08/19/21 Page 2 of 2




 1          •        The Complaint, this Order, the Government’s Notice of Election to Decline

 2   Intervention, and all other papers on file in this action are UNSEALED.

 3          •        All claims set forth in the Complaint are DISMISSED without prejudice to the

 4   Relator and without prejudice to the Government.

 5          •        To the extent the parties file any further pleadings or motions, including supporting

 6   memoranda in this action, they must serve the same upon the Government as provided in 31 U.S.C.

 7   § 3730(c)(3).

 8          DATED this 19th day of August 2021.




                                                           A
 9

10

11
                                                           John C. Coughenour
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1715-JCC
     PAGE - 2
